DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 8 and 11 are objected to because of the following informalities:  

Claim 1: Lines 10-11 should be changed to 
S3: according to a space division of a partitioned backlight, dividing the low-frequency illumination signals Lum (x,y) as identical M*N partitions, wherein M and N are positive integers;

Claim 4: Lines 5-6 should be changed to 
backlight brightness driving unit of each partition in order to light up [[

Claim 8: Lines 14-15 should be changed to 
according to a space division of a partitioned backlight, dividing the low-frequency illumination signals Lum (x,y) as identical M*N partitions, wherein M and N are positive integers;

Claim 11: Lines 5-6 should be changed to 

Claims 2, 3, 5-7, 9, 10 and 12-13 depend upon claims 1 or 8 and thus are also objected.
Appropriate correction is required.

Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: Claims 1-13 would be in condition for allowance if amended to include the corrections stated above.
The following is an examiner’s statement of reasons for allowance: The closest prior art found is Li et al. (USPGPUB 2019/0005630). Li discloses a method for displaying dynamic range images (see Figs. 4-7). Claims 1 and 8 differ from Li at least in that: the claims relate to obtaining a low-frequency illumination signal of an arbitrary pixel, decomposing the brightness information of the arbitrary pixel to be the product of a high-frequency reflection signal and the low-frequency illumination signal, and according to the spatial partitioning of partitioned backlight, dividing the low-frequency illumination signal to be M*N identical partitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang		USPGPUB 2018/0090076
Cheng		USPGPUB 2020/0342819











Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.